Citation Nr: 1132551	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hallux valgus, originally claimed as bunions.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claim for service connection for hallux valgus.

In May 2007, the Veteran testified at a hearing at the RO in Hartford, Connecticut, before a Decision Review Officer (DRO).  In April 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); copies of the transcripts of both hearings have been associated with the record.  

This case came before the Board in September 2009.  At that time, the Veteran's service connection claim was remanded for further development in the form of a Board hearing.  The Veteran's claim was returned to the Board in July 2010.  At this time, the Veteran's withdrawal of his claim for bilateral pes planus was affirmed, and the Veteran's claim for bilateral hallux valgus was remanded for further development.  The Veteran's claim for service connection for bilateral hallux valgus has now returned to the Board for further appellate consideration.  

Following remand of the Veteran's claim in July 2010, the Board notes that certain documents mailed to the Veteran have been returned by the Postal Service and marked as undeliverable.  It does not appear that the Veteran has provided his current address, or otherwise kept VA apprised of his whereabouts.  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United States Court of Appeals for Veterans Claims (Court) held that: "[i]n the normal course of events, it is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him."  As such, the Veteran has not attempted to keep VA apprised of his whereabouts.  Accordingly, the Board will proceed with adjudication of the Veteran's claim.

FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hallux valgus.

2.  There is no competent or credible evidence of a connection between the Veteran's currently diagnosed hallus valgus and his active military service, and the probative medical evidence of record weighs against such a conclusion.


CONCLUSION OF LAW

Bilateral hallux valgus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in July 2006.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for bilateral hallux valgus; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2006 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the January 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and two VA medical examinations regarding the nature and etiology of his hallux valgus.  The Veteran has submitted personal statements, and hearing testimony.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.  

The Board has remanded the Veteran's claim on two occasions.  In this regard, a claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In September 2009, the Board remanded the Veteran's claim for the Veteran to be provided with a Board hearing.  This was provided to the Veteran in April 2010.  

The Veteran's claim was remanded for a second time in July 2010 for two reasons.  First, to obtain VA medical treatment records dating from 2001, which had been referenced by the Veteran.  These were obtained in July 2010.  

Second, the AOJ was to provide the Veteran with a VA medical examination to address the nature and etiology of the Veteran's hallux valgus.  The Board further notes that in any situation in which VA undertakes to provide an examination or obtain an opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the Board requested that the examiner thoroughly review the Veteran's claim and indicate if the Veteran's currently diagnosed hallux valgus was due to his military service.  The Veteran was provided with a VA medical examination in July 2010.  At that time, the VA examiner examined the Veteran, reviewed the medical and lay evidence of record, and provided an etiological opinion supported the opinion through a rationale.  Therefore, the VA medical examination provided both the information required by the Board's remand, and satisfied the obligation of VA to provide a medical opinion that is adequate for reviewing purposes.

Finally, the AOJ was to readjudicate the Veteran's service connection claim, which was accomplished through the May 2011 supplemental statement of the case (SSOC).  The Board is therefore satisfied as to substantial compliance with the prior remand directives, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.  


Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hallux Valgus

The Veteran maintains that his current hallux valgus was incurred in or aggravated during his military service as a result of wearing boots in service.  See the Veteran's claim of August 2005, statement of January 2006, the transcript of the May 2007 DRO hearing pges. 2-3, and the transcript of the April 2010 Board hearing pges. 5, 21.  He has also indicated that his boots were at least a contributing factor in the development of his hallux valgus.  See the May 2007 DRO hearing transcript pges 2-4.  

As noted above, the first and perhaps most fundamental requirement for any service connection claim is proof that the Veteran currently experiences the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, VA medical treatment records show that in October 2005 the Veteran began receiving treatment for foot problems.  This was later diagnosed as hallux valgus, which was confirmed by an x-ray conducted in January 2006.  Finally, a December 2006 VA medical examination diagnosed the Veteran with "[b]ilateral hallux valgus" which was indicated as being associated with "degenerative changes of the heads of the metatarsal bones."  The VA medical treatment records also show that the Veteran has subsequently had ongoing treatment for this condition.  Finally, the VA medical examinations of December 2006 and July 2010 have diagnosed the Veteran with bilateral hallux valgus.  As such, there is clearly medical evidence of current bilateral hallux valgus.

Therefore, to receive service connection, the Veteran must show some evidence of a connection between in-service injuries and treatment to his current bilateral hallux valgus.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Following service, the Veteran has indicated that he had treatment for his foot problems an ingrown toenail and bunions in the 1970s.  He indicated that this treatment occurred at some point in 1974-77.  See the DRO hearing transcript pg. 9, the Board hearing transcript pg. 11, and the December 2006 and July 2010 VA medical examinations.  However, the Veteran has also indicated experiencing symptoms of hallux valgus from the time of his treatment in service to the present.  See the Veteran's August 2005 claim, June 2006 statement, the DRO hearing transcript pges. 2, 13, 14, and the Board hearing transcript pges. 14, 20.  

The Veteran is competent to report symptoms of foot pain due to hallux valgus beginning during his military service and continuing to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, as noted above the Veteran's STRs confirm that the Veteran was treated for relevant disorders during his military service.  In this regard, the Veteran's service STRs show that his right toenail was removed on October 1971.  Then, in June 1972, the Veteran was treated for bilateral blisters of both feet.  In July 1972, an STR indicates that the Veteran's right hallux nail was treated, which was noted as "clean and healing" in August 1972.  In November 1972, the Veteran's feet were indicated as being normal at his separation examination.  As such, there is clearly evidence of potentially relevant treatment for the Veteran's feet during his active military service.  

However, the Board emphasizes that although the Veteran is competent to report a history of symptoms relevant to his current hallux valgus, he is not competent to indicate experiencing a chronic disorder during his military service, because a diagnosis of a chronic foot disorder such as hallux valgus requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  In fact, the competent medical evidence of record indicates that he did not experience a chronic hallux valgus disorder during his military service.  Despite treatment for various foot disorders during his service, the Veteran was never diagnosed with hallux valgus at that time.  Furthermore, his separation examination of November 1972 found that the Veteran's feet were normal at that time.  These contemporaneous medical records provide probative evidence against finding that the Veteran was experiencing a chronic hallux valgus disability during his service or at the time of his discharge from active military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  As such, the probative weight of the Veteran's STRs, indicate that he did not experience a chronic hallux valgus disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

However, the Veteran's statements may also be taken to show a history of continuity of symptomatology of his hallux valgus from the time of his discharge from military service to the present.  The Veteran is competent to provide such evidence.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Veteran's statements regarding the history of his hallux valgus disorders have been inchoate and self-contradictory.  Firstly, the Board notes that the Veteran in fact described his symptoms after service as pain "once in a while," which cannot be considered to show continuity of symptomatology of any relevant disorder covering the entire time period from his military service to the present.  See the DRO hearing transcript pg. 4.  The contradictory nature of his statements in this regard severely reduces the credibility of his statement that the Veteran's symptoms have remained consistent ever since his military service.  Caluza, supra.  Secondly, the self-interested nature of the Veteran's current statements is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Thirdly, the Board notes that the nature of the statements, without any further elaboration regarding the substantial time period (roughly 24 years, see the Board hearing transcript pg. 14), during which he would have been experiencing such symptoms also reduces the credibility of the favorable lay evidence.  

Finally, the Board notes that the first evidence of treatment for current hallux valgus is from October 2005, over 25 years after his active service ended.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board also notes that the Veteran has indicated that his memory regarding the history of his disorder is unreliable due to a history of substance abuse issues.  See the DRO hearing transcript pge. 5, and the July 2010 VA orthopedic examination.  In this case, it is not merely the absence of evidence over the years after his military, but the self-interested and contradictory nature of the lay statements of record regarding his history of symptoms and the incomplete nature of these statements, which renders the Veteran's statements in this regard not credible.  Therefore, the Board concludes that there is simply no credible evidence to show a history of continuity of symptomatology of a hallux valgus disorder from the Veteran's military service to the present.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

In this instance, the Board does not doubt the sincerity of the Veteran's belief that his current hallux valgus is due to his military service, in particular to his service-issue footwear.  However, the elements addressed above simply render the positive lay evidence not sufficiently credible or reliable to establish continuity of symptomatology of the Veteran's hallux valgus for the over 25 years of time since his discharge from active military service.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence of chronic bilateral hallux valgus during his military service or continuity of any such symptomatology from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Therefore, there must be competent lay or medical evidence to show a connection, or "nexus" between his experiences in service and his current hearing loss.  Shedden, 381 F.3d at 1167.  In regards to the competent medical evidence of record, the Board is presented with one ambiguous opinion, and two unfavorable medical opinions.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A VA medical treatment record from July 2007 states that "[n]arrow military boots may have contributed to bunion deformity."  However, the statement may also indicates may not, and as such is at best equivocal in describing a connection between the Veteran's military service and his current hallux valgus.  The Federal Circuit Court recently held that an equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008).  Nevertheless, the Federal Circuit Court also indicated that such an opinion is insufficient to establish service connection.  Id. at 1298; citing Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir.1997); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Therefore, by itself, the July 2007 VA medical treatment record is simply insufficient to allow the Board to grant service connection for the Veteran's current hallux valgus.  

As noted above, the AOJ provided the Veteran with a VA medical examination to determine the nature and etiology of his claimed foot disorders in December 2006.  The VA medical examiner indicated that the Veteran's hallux valgus was not connected to service.  This conclusion was reached "[b]ased on historical information;" however, the VA medical examiner indicated that the claims file was not available or reviewed.  As such, the examiner did not address any of the Veteran's potentially relevant history of in-service treatment, nor did the examiner address the Veteran's contentions that his hallux valgus may be due to the boots that he wore during service.  Simply stating that the opinion is based on the record without some further explanation does not allow the Board to review the underlying bases of the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Without more, the December 2006 VA medical examiner's opinion is simply inadequate to resolve the Veteran's claim.

However, the Veteran was provided with a second a VA orthopedic examination and opinion in July 2010.  At that time, the examiner provided a thorough review of the Veteran's current disorder, as well as a review of the history of his in-service and post-service treatment.  The examiner concluded that the Veteran's current "pedal complaints" are "less likely" related to his military service.  The July 2010 VA orthopedic examiner based this opinion on the comprehensive medical evidence of record, including the nature of the Veteran's treatment and the findings of the physicians during his military service, and the Veteran's post-service history, as well as the nature of the Veteran's current bilateral foot disorders.  As such, the July 2010 VA medical examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  This examination was provided by an examiner with no interest in the outcome of the Veteran's claim.  Finally, the Board notes that the examiner's conclusion is based on the probative medical evidence of record.  Therefore, the July 2010 VA orthopedic examination provides substantial probative weight against a finding of service connection for the Veteran's bilateral hallux valgus.  

The Board notes that the Veteran has also argued that his current hallux valgus is connected to his military service, in particular due to the boots that he wore during his service.  The Board emphasizes that although the Veteran is competent to report a history of symptoms relevant to his current hallux valgus disorder, he is not competent to render an opinion as to the medical etiology of his currently diagnosed disorder, because diagnosing the etiology of his hallus valgus requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  Given the medical complexity of the Veteran's diagnoses, the Veteran's statements with respect to a causal nexus are of little or no probative value.  

The Board also notes that the Veteran has submitted medical treatise evidence in April 2010 to support his contentions.  However, the Board concludes that the documents provided are too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's service caused his current hallux valgus disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, there is no such opinion evidence contained in the record.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this instance, the medical treatise evidence provided by the Veteran simply does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's military service and his current hallux valgus.  Therefore, the Board concludes that the conclusions of the July 2010 VA orthopedic examination stand as the most probative competent medical nexus evidence of record.  As such, the probative medical evidence of record indicates that there is no connection between the Veteran's military service and his current hallux valgus.  Therefore, the Veteran's claim must be denied.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hallux valgus, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hallux valgus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


